DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 1-8, including claims 1-5, 7, 9, 10, and 13-19 in the reply filed on 4/22/21 is acknowledged.
Claims 6, 8, 11-12, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/21.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, 13-15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0225761 A1 (“Ishii”) in view of US 2012/0224063 A1 (“Terre”).
Regarding claim 1, Ishii discloses a marine vessel display device comprising: an imager (e.g. see camera C_1 to C4 in Fig. 1) that images surroundings (e.g. see Fig. 4 showing visual fields VW_1 to VW_4 captured by camera C_1 to C4) of a vessel body (e.g. see ship 100 in Fig. 2); an image processor (e.g. see image processing circuit 12 in Fig. 1) that generates a bird's-eye view image (e.g. see bird’s eye view image in Fig. 7) based on images captured by the imager (e.g. see at least paragraph [0038]); a display provided in the vessel body and that displays the bird's-eye view image (e.g. see display device 
Although Ishii discloses the display provided in the vessel body and that displays the bird's-eye view image; and a controller, it is noted Ishii differs from the present invention in that it fails to particularly disclose the controller configured or programmed to perform a control to switch an image displayed on the display from the bird's-eye view image to an object image obtained by imaging in a direction toward an object located outside the vessel body from the vessel body based on object information that is at least one of: information indicating that a distance between the vessel body and the object has become equal to or less than a predetermined distance; and information indicating that the object has been detected. Terre however, teaches a controller (e.g. see processing component, e.g. see 110 in Fig. 1B) configured or programmed to perform a control to switch an image displayed on the display from the bird's-eye view image to an object image (e.g. see processing component 110 may switch the current mode to a different mode (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080], and see display processed image in 240 in Fig. 2) for viewing the processed image on display component 140 in the different mode, e.g. see at least paragraphs [0037], [0122]; it would be obvious to switch from a bird’s-eye view display, as disclosed by Ishii, to another different mode such as a man overboard mode display in view of Terre) obtained by imaging in a direction toward an object located outside the vessel body from the vessel body (e.g. see imaging of a man overboard as shown in Fig. 1F, e.g. see paragraph [0118]; also see Fig. 8) based on object information that is at least one of: information indicating that a distance between the vessel body and the object has become equal to or less than a predetermined distance; and information indicating that the object has been detected (e.g. see detection of a man overboard condition in 718 in Fig. 7, e.g. see at least paragraphs [0115]-[0116], to alert operator 722, e.g. see at least paragraph [0117]; also see Fig. 8 showing man overboard detection, e.g. see at least paragraph [0123]).  

Regarding claim 3, although Ishii discloses wherein the imager (e.g. see camera C_1 to C4 in Fig. 1)  captures images respectively corresponding to a plurality of directions outward (e.g. see Fig. 4 showing visual fields VW_1 to VW_4 captured by camera C_1 to C4) from the vessel body (e.g. see ship 100 in Fig. 2), it is noted Ishii differs from the present invention in that it fails to particularly disclose the controller is configured or programmed to perform a 42control to switch the image displayed on the display from the bird's-eye view image to the object image, which is an image corresponding to a direction in which the distance between the vessel body and the object is equal to or less than the predetermined distance among the images respectively corresponding to the plurality of directions or an image corresponding to a direction in which the object has been detected among the images respectively corresponding to the plurality of directions, based on the object information. Terre however, teaches the controller (e.g. see processing component, e.g. see 110 in Fig. 1B) is configured or programmed to perform a 42control to switch the image displayed on the display from the bird's-eye view image to the object image (e.g. see processing component 110 may switch the current mode to a different mode (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080], and see display processed image in 240 in Fig. 2) for viewing the processed image on display component 140 in the different mode, e.g. see at least paragraphs [0037], [0122]; it would be obvious to switch from a bird’s-eye view display, as disclosed by Ishii, to another different mode such as a man overboard mode display in view of Terre), which is an image corresponding to a direction in which the distance between the vessel body and the object is equal to or less than the predetermined distance among the images respectively corresponding to the plurality of directions or an image corresponding to a direction in which the object has been detected (e.g. see Fig. 1F, e.g. see paragraph [0058]; also see field of view 811 directed to target 803 in Fig. 8) among the images respectively corresponding to the plurality of directions (e.g. see Fig. 1F showing plurality of directions; also see Figs. 1C-1D), based on the object 
Regarding claim 5, although Ishii discloses wherein the imager includes a bird's-eye view image imager (e.g. see camera C_1 to C4 in Fig. 1)  that captures images of the vessel body and the surroundings of the vessel body (e.g. see Fig. 4 showing visual fields VW_1 to VW_4 captured by camera C_1 to C4) to generate the bird's-eye view image (e.g. see bird’s eye view image in Fig. 7), and the image processor generates the bird's-eye view image based on the images of the vessel body and the surroundings of 43the vessel body captured by the imager (e.g. see bird’s eye view image in Fig. 7 created based on designated referential height and objects that exist in the visual fields VW_1 to VW4, e.g. see at least paragraphs [0041]-[0042]), it is noted Ishii differs from the present invention in that it fails to particularly disclose the bird's- eye view image imager defining and functioning as an object image imager that images the object image; and generates the object image based on some of the images of the vessel body and the surroundings of the vessel body captured by the imager and the object information. Terre however, teaches the bird's- eye view image imager (e.g. see plurality of camera as shown in Figs. 1C-1D, e.g. see at least paragraph [0054]) defining and functioning as an object image imager that images the object image (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080]; it would be obvious to use the camera C_1 to C_4 as disclosed by Ishii to function in a man overboard mode in view of Terre); and generates the object image based on some of the images of the vessel body and the surroundings of the vessel body captured by the imager (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080]; it would be obvious to use the camera C_1 to C_4 as disclosed by Ishii to function in a man overboard mode in view of Terre; since the visual fields VW_1 to VW_4 includes vessel body and surroundings as shown in Fig. 4, then in the man overboard mode, the generated image would be based on the VW_1 to VW_4 that includes vessel body and surroundings) and the object information (e.g. see detection of a man overboard condition in 718 in Fig. 7, e.g. see at least paragraphs [0115]-[0116], to alert operator 
Regarding claim 10, Ishii further discloses further comprising: a vessel speed detector that detects a vessel speed of the vessel body (e.g. see velocity sensor 20 in Fig. 13); wherein the controller is configured or programmed to perform a control (e.g. see image processing circuit 12 in Fig. 1 changes ship-maneuvering assisting image as shown in Fig. 8 based on decreasing referential height, e.g. see at least paragraph [0047]; also see 12 in Fig. 13 that takes into account other sensors such as velocity sensor 20 for improving quality of the combined image representing the object scene captured by the visual field spanning the deck DCK1 and the water surface WS, e.g. see at least paragraphs [0069]-[0070]) to set the predetermined distance to a larger distance as the vessel speed detected by the vessel speed detector increases (e.g. see since claim 1 recites “at least one of” and Terre meets the limitations “information indicating that the object has been detected” as recited in claim 1, the limitations “to set the predetermined distance…” that further narrows “information indicating that a distance between the vessel body and the object has become equal to or less than a predetermined distance” as recited in claim 1 is met).  The motivation above in the rejection of claim 1 applies here. 
Regarding claim 13, although Ishii further discloses wherein the display that displays the bird's-eye view image is located adjacent to or in a vicinity of an operation seat in the vessel body (e.g. see display device 16 and operation panel 18 in Fig. 1 in the ship 100 as shown in Figs. 2-3; a person having ordinary skill in the art would have no difficulty recognizing that display device 18 would be located near an operator of the ship in order for the operator to use the maneuvering assisting information as displayed on the display device, and further easily recognize that chairs/seats for the operator be provided for resting), it is noted Ishii differs from the present invention in that it fails to particularly disclose the object image (e.g. see processing component 110 may switch the current mode to a different mode (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080], and see display processed image in 240 in Fig. 2) for viewing the processed image on display component 140 in the different mode, e.g. see at least paragraphs [0037], [0122]).  The motivation above in the rejection of claim 1 applies here. 
. 
Claims 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0225761 A1 (“Ishii”) in view of US 2012/0224063 A1 (“Terre”) in further view of US 2019/0359300 A1 (“Johnson”). 
Regarding claim 2, although Ishii discloses wherein the imager images a side of the vessel body in a docking direction and surroundings of the side in the docking direction (e.g. see Fig. 8 showing the ship-maneuvering assisting image when the ship 100 lands a pier LP; it is noted that the image includes the side of the ship and pier LP and the surroundings of the side in the pier direction), and Ishii in view of Terre teaches the object image (Terre: e.g. see processing component 110 may switch the current mode to a different mode (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080], and see display processed image in 240 in Fig. 2) for viewing the processed image on display component 140 in the different mode, e.g. see at least paragraphs [0037], [0122]; it would be obvious to switch from a bird’s-eye view display, as disclosed by Ishii, to another different mode such as a man overboard mode display in view of Terre),  it is noted Ishii differs from the present invention in that it fails to particularly disclose the object image includes an image of the side in the docking direction and the surroundings of the side in the docking direction. Johnson however, teaches an object image includes an image of the side in the docking direction and the surroundings of the side in the docking direction (e.g. see at least Fig. 2F illustrating a display view that shows an image captured by camera 216 of a docking area including dock 222 that is identified and highlighted with green overlay to help a user guide mobile structure 101 into dock 222, e.g. see at least paragraph [0106]; thus, it would be obvious to include another mode as taught by Johnson into Terre’s plurality of display modes to be incorporated with Ishii for switching with bird’s eye view in order to have a mode that help a user guide into dock by identifying and highlight with green overlay).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ishii,Terre and Johnson before him/her, to incorporate Johnson into the maneuvering assisting apparatus of Ishii as modified by Terre in order to provide improved docking assistant.   
.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0225761 A1 (“Ishii”) in view of US 2012/0224063 A1 (“Terre”) in further view of US 9569671 B1 (“Maali”) and US 2016/0092056 A1 (“Yang”). 
Regarding claim 4, although Ishii in view of Terra teaches wherein the controller (Terre: e.g. see processing component, e.g. see 110 in Fig. 1B) is configured or programmed to perform a control switch the image displayed on the display from the bird’s-eye view image to the object image (Terre: e.g. see processing component 110 may switch the current mode to a different mode (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080], and see display processed image in 240 in Fig. 2) for viewing the processed image on display component 140 in the different mode, e.g. see at least paragraphs [0037], [0122]; it would be obvious to switch from a bird’s-eye view display, as disclosed by Ishii, to another different mode such as a man overboard mode display in view of Terre), it is noted Ishii differs from the present invention in that it fails to particularly disclose wherein the controller is configured or programmed to, when there are a plurality of directions in which the distance between the vessel body and the object is equal to or less than the predetermined distance or there are a plurality of directions in which the object has been detected, perform a control to switch the image displayed on the display from the bird's-eye view image to the object image corresponding to each of the plurality of directions; and the display displays, on a same screen, the object image corresponding to each of the plurality of directions. Maali and Yang however, teach wherein the controller is configured or programmed to, when there are a plurality of directions in which the distance between the vessel body and the object is equal to or less than the predetermined distance or there are a plurality of directions in which the object has been detected, perform a control to switch the image displayed on the display from the bird's-eye view image to the object image corresponding to each of the plurality of directions (Maali: e.g. see concurrent tracking and object pairing for a man overboard incident detection as shown in 105-107 in Fig. 3 using a plurality of cameras with plurality of directions as shown in at least Fig. 1; the video clip of event from both cameras are transmitted to a server as shown in Fig. 3); and the display displays, on a same screen, the object image corresponding to each of the plurality of directions (Yang: e.g. see 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ishii,Terre, Maali and Yang before him/her, to incorporate Maali and Yang into the maneuvering assisting apparatus of Ishii as modified by Terre in order to provide an improved man overboard incident detection and tracking in formidable challenges of being automatic or semi-automatic, performing in and out of daylight, and operating wit high levels of certainty and extremely low false alarm rates at all times and in all waters and in order to conveniently monitor and display the target object. 
	Regarding claim 18, the claim recites analogous limitations to the claims above and is therefore rejected on the same premise.
Claims 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0225761 A1 (“Ishii”) in view of US 2012/0224063 A1 (“Terre”) in further view of US 2010/0066516 A1 (“Matsukawa”). 
Regarding claim 7, although Ishii discloses the vessel body (e.g. see ship 100 in Fig. 3) and although Ishii in view of Terre teaches the controller (Terre: e.g. see processing component, e.g. see 110 in Fig. 1B) is configured or programmed to perform a control to switch the image displayed on the display from the bird's-eye view image to the object image (Terre: e.g. see processing component 110 may switch the current mode to a different mode (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080], and see display processed image in 240 in Fig. 2) for viewing the processed image on display component 140 in the different mode, e.g. see at least paragraphs [0037], [0122]; it would be obvious to switch from a bird’s-eye view display, as disclosed by Ishii, to another different mode such as a man overboard mode display in view of Terre), it is noted Ishii differs from the present invention in that it fails to particularly disclose further comprising: a distance detector that detects the distance between the vessel body and the object; wherein the controller is configured or programmed to perform a control to switch the image displayed on the display from the 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ishii,Terre and Matsukawa before him/her, to incorporate Matsukawa into the maneuvering assisting apparatus of Ishii as modified by Terre in order to detect an obstacle and display the obstacle range to a vehicle occupant in an easily-viewable manner.  
Regarding claim 9, although Ishii in view of Terra teaches wherein the controller (Terre: e.g. see processing component, e.g. see 110 in Fig. 1B) is configured or programmed to perform a control to switch the image displayed on the display from the bird's-eye view image to the object image (Terre: e.g. see processing component 110 may switch the current mode to a different mode (e.g. man overboard mode in 225 in Fig. 2, e.g. see Fig. 1F and 3B, e.g. see at least paragraphs [0078], [0080], and see display processed image in 240 in Fig. 2) for viewing the processed image on display component 140 in the different mode, e.g. see at least paragraphs [0037], [0122]; it would be obvious to switch from a bird’s-eye view display, as disclosed by Ishii, to another different mode such as a man overboard mode display in view of Terre), it is noted Ishii differs from the present invention in that it fails to particularly disclose .   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kinoshita et al., US 2016/0264227 A1, discloses a watercraft that includes a plurality of devices, a central controller, and a display device
Frank et al., US 2014/0313343 A1, discloses a modular infrared camera systems and methods
Asari, US 2010/0092042 A1, discloses maneuvering assisting apparatus
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Francis Geroleo/Primary Examiner, Art Unit 2485